Robert J. Gladwin, Judge, concurring. I concur with the majority. I agree that the initial search of the black bag was illegal and that the independent-source doctrine applies. I also agree that Murray v. United States, 487 U. S. 533 (1988), requires application of the two-prong test and that, after excising the offending information from the affidavit for the search warrant, the remaining facts nonetheless support the issuance of the search warrant. Finally, I agree that the trial judge did not specifically address the officers’ motivation for seeking the search warrant, which is the second prong under Murray. The key consideration in determining this issue is “the relative probable import of the information secured during the illegal search compared to all other information known to the officers.” U.S. v. Restrepo, 966 F.2d 964 (5th Cir. 1992). In Williams v. State, 327 Ark. 213, 221, 939 S.W.2d 264, 269 (1997), the Arkansas Supreme Court discussed the second prong of Murray and noted: When asked at the suppression hearing to explain the basis for his request for a search warrant of the Williams’ residence, Officer Norman reviewed not the items seized from the illegal search, but the information received from the confidential informants, the statements acquired from Glosemeyer, and the surveillance conducted by officers. In light of this testimony, we cannot conclude that the officers were prompted to obtain the search warrant after obtaining the tainted information. 327 Ark. at 221. In the present case, the testimony was that the federal officers went to the appellant’s residence to serve a federal warrant for probation violation, that they lawfully found cocaine and drug paraphernalia, that they requested consent to search the bag, and that the black bag was mentioned in only one of several affidavits attached to the search warrant. I believe that, in light of this testimony, we cannot conclude that the officers were prompted to obtain the search warrant after obtaining the tainted information and that we could follow the holding in Williams.